OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed. Defendant’s claim — that the Grand Jury proceeding was defective due to the prosecutor’s reliance on legal instructions given earlier in the day to the same Grand Jury but with respect to different cases — is not preserved for our review. Defendant’s omnibus motion to inspect the Grand Jury minutes did not specify the grounds now claimed and his sole argument to the trial court after inspection was that the prosecutor improperly usurped control of the grand jurors’ decision on what charges to vote.
Acting Chief Judge Simons and Judges Kaye, Titone, Hancock, Jr., Bellacosa and Smith concur.
Order affirmed in a memorandum.